                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 2/3/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :       1:19-cr-00451-GHW
                                                               :
 SHAWN DAWKINS,                                                :             ORDER
                                                               :
                                               Defendant. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As stated on the record during a status conference held on January 31, 2020, trial in this

matter will commence on Monday, April 20, 2020 at 9:00 a.m. The trial will take place in

Courtroom 12C of the United States District Court for the Southern District of New York, Daniel

Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

         The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than February 24, 2020. If any motions

in limine are filed, opposition papers are due no later than seven days after the date of service of the

motion. Reply papers, if any, are due no later than four days after the date of service of the

opposition. Courtesy copies of motions in limine should be submitted when the motions are fully

briefed. The Court will hold a final pretrial conference in this matter on April 3, 2020 at 2:30 p.m.

         The parties are further directed to submit (1) a proposed brief description of the case, to be

read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than February

24, 2020. If the parties are unable to agree on the language of such a short overview, they are
directed to notify the Court of that fact by the same date.

       SO ORDERED.

Dated: February 3, 2020
New York, New York                                      __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
